DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

2.	Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 13 defines a “computer-readable medium” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure. 	
 	The Examiner suggests amending the claim as follows:
 	At least one non-transitory computer-readable medium comprising a plurality of instructions which, when executed…

Claims 14-18 are being rejected as incorporating the deficiencies of the claim upon which each respective claim depends.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “….” in claim 6, 12 and 18 is a relative term which renders the claim indefinite. The term “…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skilled in the art would not be able to determine with certainty what is inferred by “….” therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim et al (NPL titled: Deformable Kernel Networks for Joint Image Filtering). 
As to independent claim 1, Kim discloses method for image de-noising (deformable kernel network for texture removal – see abstract and section 4.2.2), the method comprising: de-noising an image by a convolutional neural network implemented (A plausible explanation of why networks trained for denoising depth images work for texture removal is that textures can be considered as patterned noise – see section 4.2.2, [p][002])on a compute engine (GPU – see section 5, [p][008]), the image including a plurality of pixels, for each of the plurality of pixels of the image, generating a convolutional kernel having a plurality of kernel values for the pixel (learn spatially-variant kernel weights – see section 3.1, [p][001]); generating a plurality of offsets for the pixel respectively corresponding to the plurality of kernel values (note that spatial sampling offsets are also determined – see section 3.1, [p][001]), each of the plurality of offsets to indicate a deviation from a pixel position of the pixel (section 3.1, [p][001]); determining a plurality of deviated pixel positions based on the pixel position of the pixel and the plurality of offsets (we add a 1 x 1 convolutional layer on top of the feature extraction layer. The resulting two feature maps of size 2k211are combined by element-wise multiplication. The final output contains relative offsets (for x, y positions) from locations on a regular grid – see section 3.2, [p][004]); and filtering the pixel with the convolutional kernel and pixel values of the plurality of deviated pixel positions to obtain a de-noised pixel (We then compute a weighted average using the learned kernel weights and sampling locations computed from the offsets to obtain a residual image. Finally, the filtering result is obtained by combining the residuals with the target image - section 3.1, [p][001]).

As to claim 2, Kim teaches the method, wherein each of the plurality of offsets comprises a position value to indicate the deviation from the pixel position of the pixel (relative offsets (for x, y positions) – see section 3, [p][002]).

As to claim 4, Kim teaches the method, wherein the filtering the pixel with the convolutional kernel and pixel values of the plurality of deviated pixel positions comprises: applying the plurality of kernel values of the convolutional kernel to the pixel values of the plurality of deviated pixel positions to obtain a weighted average of the pixel values (Given the learned kernel K and sampling offsets Δ q, we compute the residuals ^ fp - fp as a weighted average  - see section 3.2, [p][005]).

As to claim 5, Kim teaches the method, wherein an upper limit of the deviation is predefined (for e.g. 15 x 15 window – see Table 8).

(As best understood) As to claim 6, Kim teaches the method, wherein a kernel size of the convolutional kernel is pre- assigned to be one of 3x3 (convolutional layers of size 3 x 3 for feature extraction – see section 3.3), 5x5, 7x7, ..., and (2n-1)x(2n-1), where n is a positive integer, n>=2 and n<min(floor(W/2), floor(H/2)), and W and H are width and height of the image.

As to independent claim 7, this claim differs from claim 1 only in that claim 1 is method whereas claim 7 is apparatus and additional a data storage to store is additionally recited. Kim discloses a joint filtering system including a data storage (memory - see section 3.2, [p][004]). 

Claims 8 and 10-12 are rejected for the same reasons as set forth in the rejection of the claims 2 and 4-6, as claims 2 and 4-6 are method claims for the apparatus claimed in claims 8 and 10-12.  

As to independent claim 13, this claim differs from claim 1 only in that claim 1 is method whereas claim 13 is computer-readable medium and additional a plurality of instructions and a computing device are additionally recited. Kim discloses a joint filtering system including a plurality of instructions (algorithm – see section 2.1, [p][004]) and a computing device (Nvidia Titan XP - see  section 5, [p][004]). 
 
Claims 8 and 10-12 are rejected for the same reasons as set forth in the rejection of the claims 2 and 4-6, as claims 2 and 4-6 are method claims for the apparatus claimed in claims 8 and 10-12.  

Claims 14 and 16-18  are rejected for the same reasons as set forth in the rejection of the claims 2 and 4-6, as claims 2 and 4-6 are method claims for the computer-readable medium claimed in claims 14 and 16-18. 

As to independent claim 19, this claim differs from claim 1 only in that claim 1 is method whereas claim 7 is system and additional a data storage to store is additionally recited. Kim discloses a joint filtering system including a data storage to store data including an image (memory - see section 3.2, [p][004]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (NPL titled: Deformable Kernel Networks for Joint Image Filtering) in view Zhang et al (Pub No.: 20170301095). 
As to claim 3, Kim teaches the method, wherein the position value comprises, wherein the plurality of kernel values are different for at least two pixels of the image (For each sub-network, we add a 1 c 1convolutional layer on top of the feature extraction layer. It gives a feature map of size k2 x1c1, where k is the size of
the filter kernel, which is used to regress the kernel weights - see section 3.2, [p][003]), wherein the plurality of offsets are different for at least two pixels of the image (note that the offset regression with relative offset -  see section 3.2, [p][004]), wherein the plurality of offsets are generated prior to or simultaneously with the generation of the convolutional kernel (see Fig 2 – where the weight and offset are generated simultaneously or concurrently);  however, Kim does not teach floating point values for position values.
 	Zhang discloses a method enhancing an image including floating point values for position values (see [p][0123]).
Kim and Zhang are combinable because they are directed to image enhancement. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method enhancing an image of Zhang into the deformable kernel network for texture removal of Kim in order to represent the data after denoising and avoid conversion if the data need to be further processed (see [p][0123]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 9 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the apparatus claimed in claim 9.  

Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the computer-readable medium claimed in claim 15.  

As to claim 20, Kim teaches the system, wherein each of the plurality of offsets comprises a position value to indicate the deviation from the pixel position of the pixel (relative offsets (for x, y positions) – see section 3, [p][002]); wherein the plurality of kernel values are different for at least two pixels of the image (For each sub-network, we add a 1 c 1convolutional layer on top of the feature extraction layer. It gives a feature map of size k2 x1c1, where k is the size ofthe filter kernel, which is used to regress the kernel weights - see section 3.2, [p][003]), wherein the plurality of offsets are different for at least two pixels of the image (note that the offset regression with relative offset -  see section 3.2, [p][004]), wherein the plurality of offsets are generated prior to or simultaneously with the generation of the convolutional kernel (see Fig 2 – where the weight and offset are generated simultaneously or concurrently);  however, Kim does not teach floating point values for position values. Zhang discloses a method enhancing an image including floating point values for position values (see [p][0123]). Therefore combining Kim and Zhang would meet the claim limitations for the same reasons as previously discussed in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Xu et al (NPL titled: Learning Deformable Kernels for Image and Video Denoising) discloses a deformable 2D kernels for image denoising where the sampling locations and kernel weights are both learned
 	Bako et al (NPL titled: Kernel-Predicting Convolutional Networks for Denoising Monte Carlo Renderings) discloses a deep learning approach for denoising Monte Carlo-rendered images that produces high-quality results suitable for production
.   	

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 29, 2022